


Exhibit 10.3

 

WALTER INDUSTRIES
EXECUTIVE DEFERRED COMPENSATION
AND
SUPPLEMENTAL RETIREMENT PLAN

 

AMENDED & RESTATED
AS OF
JANUARY 1, 2005

 

 

WARD ROVELL

TAMPA, FL

 

 

--------------------------------------------------------------------------------


 

WALTER INDUSTRIES
EXECUTIVE DEFERRED COMPENSATION
AND
SUPPLEMENTAL RETIREMENT PLAN

 

Table of Contents

 

Article

 

Title

 

 

 

 

 

ARTICLE I

 

Definitions

 

 

 

 

 

ARTICLE II

 

Administration

 

 

 

 

 

ARTICLE III

 

Eligibility and Participation

 

 

 

 

 

ARTICLE IV

 

Deferral Elections and Supplemental Retirement Contributions

 

 

 

 

 

ARTICLE V

 

Participant Accounts and Investment of Deferred Amounts

 

 

 

 

 

ARTICLE VI

 

Plan Distributions

 

 

 

 

 

ARTICLE VII

 

Amendment and Termination

 

 

 

 

 

ARTICLE VIII

 

Miscellaneous

 

 

--------------------------------------------------------------------------------


 

WALTER INDUSTRIES
EXECUTIVE DEFERRED COMPENSATION
AND
SUPPLEMENTAL RETIREMENT PLAN

 

PURPOSE

 

Walter Industries, Inc. (the “Company”) previously established the Walter
Industries Executive Deferred Compensation Plan (the “Plan”) and the Walter
Industries, Inc. Supplemental Profit Sharing Plan (the “Supplemental Plan”) for
a select group of key management and highly compensated personnel to ensure that
the Company’s and its Related Employer’s compensation program will attract,
retain and motivate qualified personnel.  The Plan is hereby amended and
restated effective as of January 1, 2005 to provide for the merger of the
Supplemental Plan into the Plan and to rename the Plan the “Walter Industries
Executive Deferred Compensation and Supplemental Retirement Plan”.  The purpose
of this Plan is to provide certain key management and highly compensated
employees who contribute or who are expected to contribute substantially to the
success of the Company and its Related Employers with the opportunity to defer
the receipt of compensation and to permit certain employees of the Company and
its Related Employers who participate in the Walter Industries, Inc. Retirement
Savings Plan to receive contributions equal to amounts in excess of the
limitations on contributions imposed by Section 415 and 401(a)(17) of the Code,
on defined contribution plans.  The Plan is intended to be an unfunded plan.

 


ARTICLE I

DEFINITIONS


 


(A)                                  “ACCOUNT” OR “ACCOUNTS” SHALL MEAN A
PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT, AND/OR SUPPLEMENTAL RETIREMENT
ACCOUNT AS DESCRIBED IN ARTICLE V.  THESE ACCOUNTS ARE BOOKKEEPING ACCOUNTS THAT
REPRESENT A PARTICIPANT’S HYPOTHETICAL INTEREST WITH RESPECT TO THE AMOUNTS
CREDITED TO SUCH ACCOUNTS IN ACCORDANCE WITH ARTICLE V.


 


(B)                                 “BOARD” OR “BOARD OF DIRECTORS” SHALL MEAN
THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)                                  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


(D)                                 “COMPANY” SHALL MEAN WALTER INDUSTRIES, INC.
AND ITS SUCCESSORS.


 


(E)                                  “COMPENSATION” SHALL MEAN THE SAME AS
“COMPENSATION” UNDER THE QUALIFIED PLAN.


 


(F)                                    “DEFERRED COMPENSATION ACCOUNT” SHALL
MEAN THE ACCOUNT ESTABLISHED PURSUANT TO ARTICLE V, SECTION (A)(1), TO HOLD
PARTICIPANT DEFERRALS UNDER THE PLAN.

 

I-1

--------------------------------------------------------------------------------


 


(G)                                 “EFFECTIVE DATE” SHALL MEAN, FOR PURPOSES OF
THIS AMENDMENT AND RESTATEMENT, JANUARY 1, 2005.  THE PLAN WAS ORIGINALLY
EFFECTIVE JANUARY 1, 2002.  THE WALTER INDUSTRIES, INC. SUPPLEMENTAL PROFIT
SHARING PLAN WAS ORIGINALLY EFFECTIVE JUNE 16, 1983.


 


(H)                                 “KEY EMPLOYEE” SHALL MEAN AN EMPLOYEE AS
DEFINED IN SECTION 416(I) OF THE CODE, WITHOUT REGARD TO PARAGRAPH (5) THEREOF.


 


(I)                                     “PARTICIPANT” SHALL MEAN ANY EMPLOYEE OF
THE COMPANY OR A RELATED EMPLOYER WHO IS COVERED BY THIS PLAN AS PROVIDED IN
ARTICLE III.


 


(J)                                     “PLAN” SHALL MEAN THE WALTER INDUSTRIES
EXECUTIVE DEFERRED COMPENSATION AND SUPPLEMENTAL RETIREMENT PLAN HEREBY AMENDED
AND RESTATED AND AS IT MAY BE FURTHER AMENDED FROM TIME TO TIME.


 


(K)                                  “PLAN ADMINISTRATOR” SHALL MEAN THE
RETIREMENT PLANS ADMINISTRATIVE COMMITTEE THAT HAS BEEN APPOINTED FROM TIME TO
TIME BY THE BOARD OF DIRECTORS OF THE COMPANY TO SERVE AS THE PLAN ADMINISTRATOR
FOR THE PLAN.


 


(L)                                     “PLAN YEAR” SHALL MEAN THE 12-MONTH
PERIOD ENDING ON DECEMBER 31.


 


(M)                               “QUALIFIED PLAN” SHALL MEAN THE WALTER
INDUSTRIES, INC. RETIREMENT SAVINGS PLAN, AS AMENDED, AND EACH PREDECESSOR,
SUCCESSOR OR REPLACEMENT PROFIT SHARING ARRANGEMENT.


 


(N)                                 “QUALIFIED PLAN CONTRIBUTION” SHALL MEAN THE
TOTAL OF ALL PROFIT SHARING CONTRIBUTIONS AND/OR MATCHING CONTRIBUTIONS MADE BY
THE COMPANY OR A RELATED EMPLOYER FOR THE BENEFIT OF A PARTICIPANT AS WELL AS
ANY FORFEITURES ALLOCATED TO A PARTICIPANT’S ACCOUNT UNDER AND IN ACCORDANCE
WITH THE TERMS OF THE QUALIFIED PLAN IN ANY PLAN YEAR.


 


(O)                                 “RELATED EMPLOYER” SHALL MEAN ANY AFFILIATE
OF THE COMPANY WHO ADOPTS THE PLAN WITH THE CONSENT OF THE COMPANY.


 


(P)                                 “SUPPLEMENTAL RETIREMENT ACCOUNT” SHALL MEAN
THE ACCOUNT ESTABLISHED PURSUANT TO ARTICLE V, SECTION (A)(2) TO HOLD
SUPPLEMENTAL RETIREMENT CONTRIBUTIONS.


 


(Q)                                 “SUPPLEMENTAL RETIREMENT CONTRIBUTION” SHALL
MEAN THE CONTRIBUTION MADE BY THE COMPANY OR A RELATED EMPLOYER FOR THE BENEFIT
OF A PARTICIPANT UNDER AND IN ACCORDANCE WITH THE TERMS OF THE PLAN IN ANY PLAN
YEAR.

 

I-2

--------------------------------------------------------------------------------


 


ARTICLE II

ADMINISTRATION


 


(A)                                  PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR
SHALL HAVE COMPLETE CONTROL AND DISCRETION TO MANAGE THE OPERATION AND
ADMINISTRATION OF THE PLAN.  NOT IN LIMITATION, BUT IN AMPLIFICATION OF THE
FOREGOING, THE PLAN ADMINISTRATOR SHALL HAVE THE FOLLOWING POWERS:


 


(1)                                  TO DETERMINE ALL QUESTIONS RELATING TO THE
ELIGIBILITY OF EMPLOYEES TO PARTICIPATE OR CONTINUE TO PARTICIPATE;


 


(2)                                  TO MAINTAIN ALL RECORDS AND BOOKS OF
ACCOUNT NECESSARY FOR THE ADMINISTRATION OF THE PLAN;


 


(3)                                  TO INTERPRET THE PROVISIONS OF THE PLAN AND
TO MAKE AND TO PUBLISH SUCH INTERPRETIVE OR PROCEDURAL RULES AS ARE NOT
INCONSISTENT WITH THE PLAN AND APPLICABLE LAW;


 


(4)                                  TO COMPUTE, CERTIFY AND ARRANGE FOR THE
PAYMENT OF BENEFITS TO WHICH ANY PARTICIPANT OR BENEFICIARY IS ENTITLED;


 


(5)                                  TO PROCESS CLAIMS FOR BENEFITS UNDER THE
PLAN BY PARTICIPANTS OR BENEFICIARIES;


 


(6)                                  TO ENGAGE CONSULTANTS AND PROFESSIONALS TO
ASSIST THE PLAN ADMINISTRATOR IN CARRYING OUT ITS DUTIES UNDER THIS PLAN; AND


 


(7)                                  TO DEVELOP AND MAINTAIN SUCH INSTRUMENTS AS
MAY BE DEEMED NECESSARY FROM TIME TO TIME BY THE PLAN ADMINISTRATOR TO
FACILITATE PAYMENT OF BENEFITS UNDER THE PLAN.


 


(B)                                 PLAN ADMINISTRATOR’S AUTHORITY.  THE PLAN
ADMINISTRATOR MAY CONSULT WITH COMPANY OFFICERS, LEGAL AND FINANCIAL ADVISERS TO
THE COMPANY AND OTHERS, BUT NEVERTHELESS THE PLAN ADMINISTRATOR SHALL HAVE THE
FULL AUTHORITY AND DISCRETION TO ACT, AND THE PLAN ADMINISTRATOR’S ACTIONS SHALL
BE FINAL AND CONCLUSIVE ON ALL PARTIES.


 


(C)                                  CLAIMS AND APPEAL PROCEDURE FOR DENIAL OF
BENEFITS.


 


(1)                                  A PARTICIPANT OR A BENEFICIARY (“CLAIMANT”)
MAY FILE WITH THE PLAN ADMINISTRATOR A WRITTEN CLAIM FOR BENEFITS IF THE
PARTICIPANT OR BENEFICIARY DETERMINES THE DISTRIBUTION PROCEDURES OF THE PLAN
HAVE NOT PROVIDED HIM HIS PROPER INTEREST IN THE PLAN.  THE PLAN ADMINISTRATOR
MUST RENDER A DECISION ON THE CLAIM WITHIN A REASONABLE PERIOD OF TIME OF THE
CLAIMANT’S WRITTEN CLAIM FOR BENEFITS.  THE PLAN ADMINISTRATOR MUST PROVIDE
ADEQUATE NOTICE IN WRITING TO THE CLAIMANT WHOSE CLAIM FOR BENEFITS UNDER THE
PLAN THE PLAN ADMINISTRATOR HAS DENIED.  THE PLAN ADMINISTRATOR’S NOTICE TO THE
CLAIMANT MUST SET FORTH:

 

II-1

--------------------------------------------------------------------------------


 

(A)                              THE SPECIFIC REASON FOR THE DENIAL;

 

(B)                                SPECIFIC REFERENCES TO PERTINENT PLAN
PROVISIONS ON WHICH THE PLAN ADMINISTRATOR BASED ITS DENIAL;

 

(C)                                A DESCRIPTION OF ANY ADDITIONAL MATERIAL AND
INFORMATION NEEDED FOR THE CLAIMANT TO PERFECT HIS CLAIM AND AN EXPLANATION OF
WHY THE MATERIAL OR INFORMATION IS NEEDED; AND

 

(D)                               THAT ANY APPEAL THE CLAIMANT WISHES TO MAKE OF
THE ADVERSE DETERMINATION MUST BE MADE IN WRITING TO THE PLAN ADMINISTRATOR
WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE PLAN ADMINISTRATOR’S NOTICE OF
DENIAL OF BENEFITS.  THE PLAN ADMINISTRATOR’S NOTICE MUST FURTHER ADVISE THE
CLAIMANT THAT HIS FAILURE TO APPEAL THE ACTION TO THE PLAN ADMINISTRATOR IN
WRITING WILL RENDER THE PLAN ADMINISTRATOR’S DETERMINATION FINAL, BINDING AND
CONCLUSIVE.  THE PLAN ADMINISTRATOR’S NOTICE OF DENIAL OF BENEFITS MUST IDENTIFY
THE NAME AND ADDRESS OF THE PLAN ADMINISTRATOR TO WHOM THE CLAIMANT MAY FORWARD
HIS APPEAL.

 


(2)                                  IF THE CLAIMANT SHOULD APPEAL TO THE PLAN
ADMINISTRATOR, HE, OR HIS DULY AUTHORIZED REPRESENTATIVE, MUST SUBMIT, IN
WRITING, WHATEVER ISSUES AND COMMENTS HE, OR HIS DULY AUTHORIZED REPRESENTATIVE,
BELIEVES ARE PERTINENT.  THE CLAIMANT, OR HIS DULY AUTHORIZED REPRESENTATIVE,
MAY REVIEW PERTINENT PLAN DOCUMENTS.  THE PLAN ADMINISTRATOR WILL RE-EXAMINE ALL
FACTS RELATED TO THE APPEAL AND MAKE A FINAL DETERMINATION AS TO WHETHER THE
DENIAL OF BENEFITS IS JUSTIFIED UNDER THE CIRCUMSTANCES.  THE PLAN ADMINISTRATOR
MUST ADVISE THE CLAIMANT OF ITS DECISION WITHIN A REASONABLE PERIOD OF TIME OF
THE CLAIMANT’S WRITTEN REQUEST FOR REVIEW.

 

II-2

--------------------------------------------------------------------------------


 


ARTICLE III

ELIGIBILITY AND PARTICIPATION


 


(A)                                  ELIGIBILITY.  THE PLAN ADMINISTRATOR, IN
ITS SOLE DISCRETION, SHALL DETERMINE THOSE EMPLOYEES OF THE COMPANY OR A RELATED
EMPLOYER ELIGIBLE TO PARTICIPATE IN THE PLAN.  ACCORDINGLY, AN EMPLOYEE OF THE
COMPANY OR A RELATED EMPLOYER WHO, IN THE OPINION OF THE PLAN ADMINISTRATOR
BASED UPON ITS THEN CURRENT GUIDELINES, HAS CONTRIBUTED OR IS EXPECTED TO
CONTRIBUTE SIGNIFICANTLY TO THE GROWTH AND SUCCESSFUL OPERATIONS OF THE COMPANY
OR A RELATED EMPLOYER AND WHO MEETS ANY ADDITIONAL CRITERIA FOR ELIGIBILITY THAT
THE PLAN ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY ADOPT FROM TIME TO TIME,
WILL BE ELIGIBLE TO BECOME A PARTICIPANT WITH RESPECT TO DEFERRALS IN ACCORDANCE
WITH ARTICLE IV, SECTION (A).  ONLY THOSE EMPLOYEES OF THE COMPANY OR RELATED
EMPLOYER DETERMINED TO BE ELIGIBLE FOR THE PLAN BY THE PLAN ADMINISTRATOR WHO
PARTICIPATE IN THE QUALIFIED PLAN AND WHO ARE RESTRICTED BY THE LIMITATIONS ON
CONTRIBUTIONS IMPOSED BY CODE SECTIONS 415 AND 401(A)(17) SHALL BE ELIGIBLE TO
PARTICIPATE IN THE PLAN FOR PURPOSES OF RECEIVING SUPPLEMENTAL RETIREMENT
CONTRIBUTIONS, IF ANY.


 


(B)                                 PARTICIPATION.  AN ELIGIBLE EMPLOYEE SHALL
BECOME A PARTICIPANT UPON BEING NOTIFIED BY THE COMPANY.

 

III-1

--------------------------------------------------------------------------------


 


ARTICLE IV

DEFERRAL ELECTIONS AND SUPPLEMENTAL RETIREMENT CONTRIBUTIONS


 


(A)                                  DEFERRAL PROCEDURES.


 


(1)                                  ANY PARTICIPANT MAY ELECT TO DEFER FOR ANY
CALENDAR YEAR ALL OR ANY PORTION OF HIS BASE SALARY AND/OR CASH BONUS PAYABLE
DURING SUCH CALENDAR YEAR AS MAY BE PERMITTED BY THE PLAN ADMINISTRATOR IN ITS
DISCRETION; PROVIDED, HOWEVER, THAT THE MINIMUM ANNUAL DEFERRAL AMOUNT FROM A
PARTICIPANT’S BASE SALARY SHALL BE $2,000.


 


(2)                                  ANY DEFERRAL ELECTION UNDER THIS PARAGRAPH
(A) SHALL BE IN WRITING, SIGNED BY THE PARTICIPANT, AND DELIVERED TO THE PLAN
ADMINISTRATOR PRIOR TO JANUARY 1 OF THE CALENDAR YEAR IN WHICH THE COMPENSATION
TO BE DEFERRED IS OTHERWISE PAYABLE TO THE PARTICIPANT; PROVIDED, HOWEVER, THAT
WITHIN THE 30-DAY PERIOD FOLLOWING A PARTICIPANT’S ELIGIBILITY TO PARTICIPATE IN
THE PLAN, HE SHALL BE PERMITTED TO DEFER COMPENSATION PAYABLE SUBSEQUENT TO HIS
DEFERRAL ELECTION.


 


(3)                                  A PARTICIPANT’S DEFERRAL ELECTION SHALL
REMAIN IN EFFECT UNTIL MODIFIED OR REVOKED.  EXCEPT AS PROVIDED IN SUBPARAGRAPH
(4) BELOW, ANY MODIFICATION OR REVOCATION WILL NOT BE EFFECTIVE UNTIL THE
JANUARY 1 NEXT FOLLOWING THE DATE THE MODIFICATION OR REVOCATION IS RECEIVED BY
THE PLAN ADMINISTRATOR.


 


(4)                                  (A)                              IF A
PARTICIPANT SUFFERS AN UNFORESEEABLE EMERGENCY (AS DEFINED IN PARAGRAPH (E) OF
ARTICLE VI), DETERMINED IN THE DISCRETION OF THE PLAN ADMINISTRATOR, THE
PARTICIPANT WILL BE PERMITTED TO REVOKE HIS DEFERRAL ELECTION FOR THE REMAINDER
OF THE CALENDAR YEAR IN WHICH IT IS DETERMINED BY THE PLAN ADMINISTRATOR THAT
THE UNFORESEEABLE EMERGENCY HAS OCCURRED.


 

(B)                                A Participant who revokes his deferral
election pursuant to this subparagraph (4) shall be eligible to make a new
deferral election pursuant to the provisions of paragraph (a)(2) above effective
as of the January 1 that next follows the effective date of the revocation of
his deferral election under paragraph (a)(4)(A) above.

 


(B)                                 ELECTION FORMS.  ANY ELECTION BY A
PARTICIPANT UNDER THIS ARTICLE IV SHALL BE MADE ON A FORM OR FORMS PRESCRIBED BY
THE PLAN ADMINISTRATOR (THE TERMS OF WHICH ARE INCORPORATED HEREIN BY
REFERENCE), AND SHALL SPECIFY THE AMOUNT OF COMPENSATION TO BE DEFERRED.


 


(C)                                  REVOCATION OR CHANGE.  ANY PERMITTED
REVOCATION OF OR CHANGE IN ANY DEFERRAL ELECTION UNDER THIS ARTICLE IV SHALL BE
IN WRITING AND SHALL BE ON SUCH FORM AS MAY BE APPROVED BY THE PLAN
ADMINISTRATOR.

 

IV-1

--------------------------------------------------------------------------------


 


(D)                                 SUPPLEMENTAL RETIREMENT CONTRIBUTIONS.


 


(1)                                  FOR ANY PLAN YEAR, THE COMPANY OR A RELATED
EMPLOYER MAY, IN ITS DISCRETION, CREDIT A PARTICIPANT WITH A SUPPLEMENTAL
RETIREMENT CONTRIBUTION IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (1) AND (2)
BELOW:


 

(A)                              THE QUALIFIED PLAN CONTRIBUTION WHICH WOULD
HAVE BEEN CONTRIBUTED TO THE QUALIFIED PLAN ON BEHALF OF THE PARTICIPANT FOR THE
PLAN YEAR WITHOUT GIVING EFFECT TO ANY REDUCTION IN THE QUALIFIED PLAN
CONTRIBUTION REQUIRED BY THE LIMITATIONS IMPOSED BY CODE SECTIONS 415 OR
401(A)(17) ON THE QUALIFIED PLAN;

 

LESS

 

(B)                                THE AMOUNT OF THE QUALIFIED PLAN CONTRIBUTION
ACTUALLY CONTRIBUTED TO THE QUALIFIED PLAN ON BEHALF OF THE PARTICIPANT FOR THE
PLAN YEAR.

 


(2)                                  SUPPLEMENTAL RETIREMENT CONTRIBUTIONS MADE
FOR THE BENEFIT OF A PARTICIPANT FOR ANY PLAN YEAR SHALL BE CREDITED TO A
SUPPLEMENTAL RETIREMENT CONTRIBUTION ACCOUNT MAINTAINED UNDER THE PLAN IN THE
NAME OF SUCH PARTICIPANT WITHIN THIRTY (30) DAYS AFTER THE PROFIT SHARING
CONTRIBUTION UNDER THE QUALIFIED PLAN IS ALLOCATED TO THE PARTICIPANT’S ACCOUNTS
IN THE QUALIFIED PLAN.

 

IV-2

--------------------------------------------------------------------------------


 


ARTICLE V

PARTICIPANT ACCOUNTS AND INVESTMENT OF DEFERRED AMOUNTS


 


(A)                                  IN GENERAL.


 


(1)                                  ANY COMPENSATION DEFERRED PURSUANT TO
SECTION (A) OF ARTICLE IV OF THIS PLAN SHALL BE RECORDED BY THE PLAN
ADMINISTRATOR IN A DEFERRED COMPENSATION ACCOUNT MAINTAINED IN THE NAME OF THE
PARTICIPANT.  THE DEFERRED COMPENSATION ACCOUNT SHALL BE CREDITED WITH ALL
AMOUNTS THAT HAVE BEEN DEFERRED BY THE PARTICIPANT DURING THE PLAN YEAR PURSUANT
TO ARTICLE IV, SECTION (A), AND SUCH ACCOUNT SHALL BE CHARGED FROM TIME TO TIME
WITH AMOUNTS THAT ARE DISTRIBUTED TO THE PARTICIPANT FROM SUCH ACCOUNT.


 


(2)                                  ANY SUPPLEMENTAL RETIREMENT CONTRIBUTIONS
CREDITED PURSUANT TO THIS PLAN SHALL BE RECORDED BY THE PLAN ADMINISTRATOR IN A
SUPPLEMENTAL RETIREMENT ACCOUNT MAINTAINED IN THE NAME OF THE PARTICIPANT.  THE
SUPPLEMENTAL RETIREMENT ACCOUNT SHALL BE CREDITED WITH ALL SUPPLEMENTAL
RETIREMENT CONTRIBUTIONS THAT HAVE BEEN CREDITED TO THE PARTICIPANT DURING THE
PLAN YEAR PURSUANT TO ARTICLE IV, AND SUCH ACCOUNT SHALL BE CHARGED FROM TIME TO
TIME WITH ALL AMOUNTS THAT ARE DISTRIBUTED TO THE PARTICIPANT FROM SUCH ACCOUNT.


 


(3)                                  ALL AMOUNTS THAT ARE CREDITED TO A
PARTICIPANT’S ACCOUNTS SHALL BE CREDITED SOLELY FOR PURPOSES OF ACCOUNTING AND
COMPUTATION.  A PARTICIPANT SHALL NOT HAVE ANY INTEREST IN OR RIGHT TO SUCH
ACCOUNTS AT ANY TIME.


 


(B)                                 SUBJECT TO CLAIMS.  THE PLAN CONSTITUTES AN
UNSECURED PROMISE BY THE COMPANY OR RELATED EMPLOYER TO PAY BENEFITS IN THE
FUTURE.  PARTICIPANTS SHALL HAVE THE STATUS OF GENERAL UNSECURED CREDITORS OF
THE COMPANY OR RELATED EMPLOYER.  THE PLAN IS UNFUNDED FOR FEDERAL TAX PURPOSES
AND FOR PURPOSES OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974.  ALL AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNTS WILL REMAIN THE GENERAL
ASSETS OF THE COMPANY OR RELATED EMPLOYER AND SHALL REMAIN SUBJECT TO THE CLAIMS
OF THE COMPANY’S OR RELATED EMPLOYER’S CREDITORS UNTIL SUCH AMOUNTS ARE
DISTRIBUTED TO THE PARTICIPANTS.


 


(C)                                  CREDITING OF INTEREST.


 


(1)                                  THE PLAN ADMINISTRATOR SHALL ALLOW A
PARTICIPANT TO MAKE A HYPOTHETICAL ALLOCATION OF THE AMOUNTS CREDITED TO HIS
ACCOUNTS AMONG INVESTMENT OPTIONS/INDICES THAT THE PLAN ADMINISTRATOR SHALL MAKE
AVAILABLE FROM TIME TO TIME.  THE PLAN ADMINISTRATOR SHALL ESTABLISH PROCEDURES
REGARDING PARTICIPANT INVESTMENT ALLOCATIONS AS ARE NECESSARY, WHICH PROCEDURES
SHALL BE COMMUNICATED TO THE PARTICIPANTS.


 


(2)                                  A PARTICIPANT’S ACCOUNTS SHALL BE CREDITED
AT LEAST MONTHLY WITH INTEREST EQUAL TO THE AGGREGATE/WEIGHTED AVERAGE RETURN ON
THE INVESTMENT OPTIONS/INDICES SELECTED BY THE PARTICIPANT, LESS EXPENSES.

 

V-1

--------------------------------------------------------------------------------


 


(D)                                 VALUATION; ANNUAL STATEMENT.  THE VALUE OF A
PARTICIPANT’S ACCOUNTS SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR AND THE
PLAN ADMINISTRATOR MAY ESTABLISH SUCH ACCOUNTING PROCEDURES AS ARE NECESSARY TO
ACCOUNT FOR THE PARTICIPANT’S INTEREST IN THE PLAN.  EACH PARTICIPANT’S ACCOUNT
SHALL BE VALUED AS OF THE LAST DAY OF EACH PLAN YEAR OR MORE FREQUENTLY AS
DETERMINED BY THE PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR SHALL FURNISH EACH
PARTICIPANT WITH AN ANNUAL STATEMENT OF HIS ACCOUNTS.


 


(E)                                  ACCOUNTING PROCEDURES.  THE PLAN
ADMINISTRATOR SHALL ESTABLISH SUCH ACCOUNTING PROCEDURES AS ARE NECESSARY TO
IMPLEMENT THE PROVISIONS OF THE PLAN.


 


(F)                                    ESTABLISHMENT OF TRUST.


 


(1)                                  THE COMPANY MAY ESTABLISH ONE OR MORE
TRUSTS LOCATED IN THE UNITED STATES SUBSTANTIALLY IN CONFORMANCE WITH THE TERMS
OF THE MODEL TRUST DESCRIBED IN REVENUE PROCEDURE 92-64 TO ASSIST IN MEETING ITS
OBLIGATIONS TO PARTICIPANTS UNDER THIS PLAN.  EXCEPT AS PROVIDED IN PARAGRAPH
(B) ABOVE AND THE TERMS OF THE TRUST AGREEMENT, ANY SUCH TRUST OR TRUSTS SHALL
BE ESTABLISHED IN SUCH MANNER AS TO PERMIT THE USE OF ASSETS TRANSFERRED TO THE
TRUST AND THE EARNINGS THEREON TO BE USED BY THE TRUSTEE SOLELY TO SATISFY THE
LIABILITY OF THE COMPANY IN ACCORDANCE WITH THE PLAN.


 


(2)                                  THE COMPANY, IN ITS SOLE DISCRETION, AND
FROM TIME TO TIME, MAY MAKE CONTRIBUTIONS TO THE TRUST.  UNLESS OTHERWISE PAID
BY THE COMPANY, ALL BENEFITS UNDER THE PLAN AND EXPENSES CHARGEABLE TO THE PLAN
SHALL BE PAID FROM THE TRUST.


 


(3)                                  THE POWERS, DUTIES AND RESPONSIBILITIES OF
THE TRUSTEE SHALL BE AS SET FORTH IN THE TRUST AGREEMENT AND NOTHING CONTAINED
IN THE PLAN, EITHER EXPRESSLY OR BY IMPLICATION, SHALL IMPOSE ANY ADDITIONAL
POWERS, DUTIES OR RESPONSIBILITIES UPON THE TRUSTEE.

 

V-2

--------------------------------------------------------------------------------


 


ARTICLE VI

PLAN DISTRIBUTIONS


 


(A)                                  TIMING OF PAYMENT.  IN THE CASE OF A
PARTICIPANT WHO TERMINATES EMPLOYMENT FOR ANY REASON AND IS NO LONGER EMPLOYED
BY THE COMPANY, A RELATED EMPLOYER OR ANY MEMBER OF THE COMPANY’S OR RELATED
EMPLOYER’S CONTROLLED GROUP, PAYMENT OF THE AMOUNTS CREDITED TO A PARTICIPANT’S
ACCOUNTS SHALL COMMENCE, IN THE FORM DESCRIBED IN PARAGRAPH (C) BELOW, AS SOON
AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE DATE OF TERMINATION. 
NOTWITHSTANDING THE FOREGOING, PARTICIPANTS WHO ARE KEY EMPLOYEES OF THE COMPANY
OR A PUBLICLY TRADED RELATED EMPLOYER CANNOT COMMENCE DISTRIBUTION UNTIL SIX
MONTHS FOLLOWING TERMINATION OF EMPLOYMENT, OR IF EARLIER, UPON DEATH.


 


(B)                                 VESTING OF AMOUNTS CREDITED TO
PARTICIPANTS.  A PARTICIPANT SHALL BE FULLY VESTED IN ALL OF HIS ACCOUNTS AT ALL
TIMES.


 


(C)                                  FORM OF BENEFIT PAYMENT.


 


(1)                                  A PARTICIPANT SHALL ELECT ONE OF THE
FOLLOWING FORMS OF PAYMENT FOR HIS BENEFIT (OTHER THAN THE DEATH BENEFIT) UPON
COMMENCING PARTICIPATION IN THE PLAN:


 

(A)                              A LUMP SUM, OR

 

(B)                                ANNUAL INSTALLMENTS OVER A PERIOD OF 5, 10 OR
15 YEARS.

 


(2)                                  IN THE EVENT A PARTICIPANT ELECTS
INSTALLMENT PAYMENTS, EACH SUCH PAYMENT SHALL BE EQUAL TO THE BALANCE IN THE
PARTICIPANT’S ACCOUNT AS OF THE END OF THE VALUATION DATE IMMEDIATELY PRECEDING
THE DATE OF PAYMENT, DIVIDED BY THE NUMBER OF PAYMENT YEARS REMAINING (THE
“FACTOR”).  FOR EXAMPLE:

 

5 Year Installment

 

10 Year Installment

 

15 Year Installment

 

Payment

 

Factor

 

Payment

 

Factor

 

Payment

 

Factor

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

5

 

1

 

10

 

1

 

15

 

2

 

4

 

2

 

9

 

2

 

14

 

3

 

3

 

3

 

8

 

3

 

13

 

4

 

2

 

4

 

7

 

4

 

12

 

5

 

1

 

5

 

6

 

5

 

11

 

 

 

 

 

6

 

5

 

6

 

10

 

 

 

 

 

7

 

4

 

7

 

9

 

 

 

 

 

8

 

3

 

8

 

8

 

 

 

 

 

9

 

2

 

9

 

7

 

 

 

 

 

10

 

1

 

10

 

6

 

 

 

 

 

 

 

 

 

11

 

5

 

 

 

 

 

 

 

 

 

12

 

4

 

 

 

 

 

 

 

 

 

13

 

3

 

 

 

 

 

 

 

 

 

14

 

2

 

 

 

 

 

 

 

 

 

15

 

1

 

 

VI-1

--------------------------------------------------------------------------------


 


(3)                                  AT LEAST 13 MONTHS PRIOR TO THE
DISTRIBUTION OF BENEFITS, THE PARTICIPANT MAY, SUBJECT TO THE APPROVAL OF THE
PLAN ADMINISTRATOR, MODIFY HIS ELECTION AS TO THE FORM OF BENEFIT PAYMENT.


 


(4)                                  (A)                             
(I)                                     NOTWITHSTANDING THE FOREGOING, AT THE
TIME OF EACH ELECTION TO DEFER UNDER PARAGRAPH (A) OF ARTICLE IV, A PARTICIPANT
MAY ELECT TO RECEIVE A DISTRIBUTION OF SUCH DEFERRED AMOUNTS (PLUS EARNINGS OR
LOSSES THEREON) IN A LUMP SUM AS OF A SPECIFIED FUTURE CALENDAR YEAR DATE.  THE
DATE OF DISTRIBUTION ELECTED BY THE PARTICIPANT SHALL BE AT LEAST FIVE FULL
CALENDAR YEARS FOLLOWING THE PARTICIPANT’S DEFERRAL ELECTION UNDER THIS
SUBPARAGRAPH.


 

(ii)                                  Any distribution pursuant to this
subparagraph shall be made as of January 1 of the calendar year selected by the
Participant for the receipt of his distribution.

 

(iii)                               A Participant may modify each election made
pursuant to this subparagraph (4) to provide for a later calendar year
distribution date; provided, however, that only one such modification per
election may be made.  Such modification must be made at least 13 months prior
to the original specified calendar year date of distribution and such modified
date must be at least five full calendar years following the Participant’s
original payment date.

 

(B)                                If the Participant terminates employment with
the Company prior to the distribution date or dates elected in accordance with
subparagraph (4)(A) above, then any such election or elections under
subparagraph (4)(A) shall be null and void and the Participant’s benefit shall
be distributed in accordance with the otherwise applicable provisions of the
Plan.

 


(5)                                  NOTWITHSTANDING SUBPARAGRAPH (2) ABOVE, IF
THE VALUE OF THE PARTICIPANT’S ACCOUNT IS LESS THAN $5,000 AS OF THE VALUATION
DATE COINCIDENT WITH OR IMMEDIATELY PRECEDING THE DATE THE DISTRIBUTION OF SUCH
ACCOUNT IS TO COMMENCE, THE AMOUNT CREDITED TO THE PARTICIPANT’S ACCOUNT SHALL
BE PAID IN THE FORM OF A LUMP SUM.


 


(D)                                 PAYMENT TO BENEFICIARY.


 


(1)                                  IF THE PARTICIPANT DIES BEFORE HE HAS
COMMENCED RECEIVING BENEFITS UNDER THE PLAN, THE DEATH BENEFIT SHALL BE PAID TO
HIS BENEFICIARY OR BENEFICIARIES DESIGNATED TO RECEIVE SUCH BENEFITS IN A LUMP
SUM.


 


(2)                                  IF A PARTICIPANT DIES AFTER BENEFITS HAVE
COMMENCED, BUT BEFORE HE HAS RECEIVED ALL OF HIS BENEFITS UNDER THE PLAN, ALL
UNPAID AMOUNTS SHALL BE PAID TO HIS BENEFICIARY OR BENEFICIARIES IN A LUMP SUM.

 

VI-2

--------------------------------------------------------------------------------


 


(3)                                  A DESIGNATION OF BENEFICIARIES SHALL BE
MADE ON A FORM PRESCRIBED BY AND FILED WITH THE PLAN ADMINISTRATOR, AND MAY BE
CHANGED AT ANY TIME BY FILING A NEW FORM WITH THE PLAN ADMINISTRATOR.  IF THE
PARTICIPANT HAS DESIGNATED NO BENEFICIARY, OR IF NO BENEFICIARY THAT HE HAS
DESIGNATED SURVIVES HIM, THEN SUCH UNPAID AMOUNTS SHALL BE PAID TO HIS ESTATE. 
IN THE EVENT OF ANY DISPUTE AS TO THE ENTITLEMENT OF ANY BENEFICIARY, THE PLAN
ADMINISTRATOR’S DETERMINATION SHALL BE FINAL, AND THE PLAN ADMINISTRATOR MAY
WITHHOLD ANY PAYMENT UNTIL SUCH DISPUTE HAS BEEN RESOLVED.


 


(E)                                  ACCELERATED DISTRIBUTION FOR UNFORESEEABLE
EMERGENCY.


 


(1)                                  IF A PARTICIPANT SUFFERS AN UNFORESEEABLE
EMERGENCY, THE PLAN ADMINISTRATOR MAY, IN ITS DISCRETION, ACCELERATE THE
DISTRIBUTION OF ALL OR A PORTION OF THE AMOUNTS CREDITED TO HIS ACCOUNTS.  ANY
SUCH ACCELERATED DISTRIBUTION SHALL BE MADE IN A LUMP SUM AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING A DETERMINATION THAT THE PARTICIPANT HAS
INCURRED AN UNFORESEEABLE EMERGENCY.  THE AMOUNT OF ANY SUCH DISTRIBUTION SHALL
BE LIMITED TO THE AMOUNT NECESSARY TO SATISFY THE EMERGENCY NEED, INCLUDING ANY
AMOUNTS NECESSARY TO PAY ANY FEDERAL, STATE OR LOCAL INCOME TAXES REASONABLY
ANTICIPATED TO RESULT FROM THE DISTRIBUTION.


 


(2)                                  FOR THIS PURPOSE, THE TERM “UNFORESEEABLE
EMERGENCY” SHALL MEAN A SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING
FROM THE PARTICIPANT’S ILLNESS OR ACCIDENT OR THAT OF THE PARTICIPANT’S SPOUSE
AND DEPENDENTS AS DEFINED IN CODE SECTION 152(A), AN EXTRAORDINARY AND
UNFORESEEABLE LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY AS A RESULT OF
EVENTS BEYOND THE PARTICIPANT’S CONTROL, OR OTHER SIMILAR EXTRAORDINARY AND
UNFORESEEABLE EVENTS BEYOND THE CONTROL OF THE PARTICIPANT, WHICH EVENTS CANNOT
REASONABLY BE RELIEVED BY REIMBURSEMENT (BY INSURANCE OR OTHERWISE), LIQUIDATION
OF THE PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION WOULD NOT IN ITSELF
CAUSE A FINANCIAL HARDSHIP) OR CESSATION OF DEFERRALS UNDER THE PLAN.


 


(F)                                    CHANGE OF CONTROL.


 


(1)                                  IF AT ANY TIME THERE IS A CHANGE OF CONTROL
(AS DESCRIBED BELOW), THE TRUSTEE SHALL PROMPTLY PAY TO A PARTICIPANT THE
BALANCE OF HIS ACCOUNT IN A LUMP SUM.


 


(2)                                  FOR PURPOSES OF THIS PLAN, A “CHANGE OF
CONTROL” SHALL BE DEEMED TO HAVE OCCURRED WHEN: (I) SECURITIES OF THE COMPANY
REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING VOTING SECURITIES ARE ACQUIRED PURSUANT TO A TENDER OFFER OR AN
EXCHANGE OFFER BY A PERSON OR ENTITY WHICH IS NOT A WHOLLY-OWNED SUBSIDIARY OF
THE COMPANY OR AN AFFILIATE OF THE COMPANY; (II) THE COMPANY (OR AN AFFILIATE
THEREOF) EXECUTES AN AGREEMENT THE CONSUMMATION OF WHICH WILL RESULT IN A
MERGER, REORGANIZATION OR CONSOLIDATION IN WHICH THE COMPANY IS A CONSTITUENT
CORPORATION AND WHICH RESULTS IN LESS THAN 50% OF THE OUTSTANDING VOTING
SECURITIES OF THE SURVIVING OR RESULTING ENTITY BEING OWNED BY THE THEN EXISTING
STOCKHOLDERS OF THE COMPANY; (III) THE COMPANY (OR AN AFFILIATE THEREOF) ADOPTS
A PLAN OF LIQUIDATION OR DISSOLUTION; OR (IV) THE COMPANY (OR AN

 

VI-3

--------------------------------------------------------------------------------


 


AFFILIATE THEREOF) EXECUTES AN AGREEMENT THE CONSUMMATION OF WHICH WILL RESULT
IN A SALE OF SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.  NOTWITHSTANDING THE
FOREGOING, IF A DIFFERENT DEFINITION OF “CHANGE OF CONTROL” IS REQUIRED BY THE
REGULATIONS INTERPRETING THE AMERICAN JOBS CREATION ACT, THAT DEFINITION SHALL
APPLY IN LIEU OF THE ABOVE DEFINITION.

 

VI-4

--------------------------------------------------------------------------------


 


ARTICLE VII

AMENDMENT AND TERMINATION


 


(A)                                  IN GENERAL.


 


(1)                                  THE PLAN MAY BE AMENDED AT ANY TIME, OR
FROM TIME TO TIME, BY THE COMPANY, AND THE PLAN MAY BE TERMINATED AT ANY TIME BY
THE COMPANY.


 


(2)                                  ANY SUCH AMENDMENT OR TERMINATION SHALL BE
RATIFIED AND APPROVED BY THE COMPANY’S BOARD OF DIRECTORS.


 


(B)                                 EFFECT OF AMENDMENT OR TERMINATION.  NO
AMENDMENT OR TERMINATION OF THE PLAN SHALL AFFECT THE RIGHTS OF ANY PARTICIPANT
WITH RESPECT TO ANY AMOUNTS CREDITED TO THE ACCOUNTS OF A PARTICIPANT PRIOR TO
SUCH AMENDMENT OR TERMINATION.  NO DISTRIBUTION WILL BE MADE UPON PLAN
TERMINATION UNLESS PERMITTED BY LAW.  IF PERMITTED BY LAW, THE PARTICIPANTS (OR
THEIR BENEFICIARIES) SHALL BE PAID THE BALANCE OF THEIR ACCOUNT IN A LUMP SUM
UPON PLAN TERMINATION.

 

VII-1

--------------------------------------------------------------------------------


 


ARTICLE VIII

MISCELLANEOUS


 


(A)                                  PAYMENTS TO MINORS AND INCOMPETENTS.  IF
THE PLAN ADMINISTRATOR RECEIVES SATISFACTORY EVIDENCE THAT A PERSON WHO IS
ENTITLED TO RECEIVE ANY BENEFIT UNDER THE PLAN, AT THE TIME SUCH BENEFIT BECOMES
AVAILABLE, IS A MINOR OR IS PHYSICALLY UNABLE OR MENTALLY INCOMPETENT TO RECEIVE
SUCH BENEFIT AND TO GIVE A VALID RELEASE THEREFORE, AND THAT ANOTHER PERSON OR
AN INSTITUTION IS THEN MAINTAINING OR HAS CUSTODY OF SUCH PERSON, AND THAT NO
GUARDIAN COMMITTEE, OR OTHER REPRESENTATIVE OF THE ESTATE OF SUCH PERSON SHALL
HAVE BEEN DULY APPOINTED, THE PLAN ADMINISTRATOR MAY AUTHORIZE PAYMENT OF SUCH
BENEFIT OTHERWISE PAYABLE TO SUCH PERSON TO SUCH OTHER PERSON OR INSTITUTION;
AND THE RELEASE OF SUCH OTHER PERSON OR INSTITUTION SHALL BE A VALID AND
COMPLETE DISCHARGE FOR THE PAYMENT OF SUCH BENEFIT.


 


(B)                                 PLAN NOT A CONTRACT OF EMPLOYMENT.  THE PLAN
SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT BETWEEN THE COMPANY OR A RELATED
EMPLOYER AND ANY PARTICIPANT, NOR TO BE CONSIDERATION FOR THE EMPLOYMENT OF ANY
PARTICIPANT.  NOTHING IN THE PLAN SHALL GIVE A PARTICIPANT THE RIGHT TO BE
RETAINED IN THE EMPLOY OF THE COMPANY OR A RELATED EMPLOYER; ALL PARTICIPANTS
SHALL REMAIN SUBJECT TO DISCHARGE OR DISCIPLINE AS EMPLOYEES TO THE SAME EXTENT
AS IF THE PLAN HAD NOT BEEN ADOPTED.


 


(C)                                  NO INTEREST IN ASSETS.  NOTHING CONTAINED
IN THE PLAN SHALL BE DEEMED TO GIVE ANY PARTICIPANT ANY EQUITY OR OTHER INTEREST
IN THE ASSETS, BUSINESS OR AFFAIRS OF THE COMPANY OR A RELATED EMPLOYER.  NO
PARTICIPANT IN THE PLAN SHALL HAVE A SECURITY INTEREST IN ASSETS OF THE COMPANY
OR A RELATED EMPLOYER USED TO MAKE CONTRIBUTIONS OR PAY BENEFITS.


 


(D)                                 RECORDKEEPING.  APPROPRIATE RECORDS SHALL BE
MAINTAINED FOR THE PLAN, SUBJECT TO THE SUPERVISION AND CONTROL OF THE PLAN
ADMINISTRATOR.


 


(E)                                  NON-ALIENATION OF BENEFITS.  NO BENEFIT
UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE, AND ANY ATTEMPT TO DO SO
SHALL BE VOID.  NO BENEFIT UNDER THE PLAN SHALL IN ANY MANNER BE LIABLE FOR OR
SUBJECT TO THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS OR TORTS OF ANY
PERSON.  IF ANY PERSON ENTITLED TO BENEFITS UNDER THE PLAN SHALL BECOME BANKRUPT
OR SHALL ATTEMPT TO ANTICIPATE, ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE,
ENCUMBER OR CHARGE ANY BENEFIT UNDER THE PLAN, OR IF ANY ATTEMPT SHALL BE MADE
TO SUBJECT ANY SUCH BENEFIT TO THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS OR
TORTS OF THE PERSON ENTITLED TO ANY SUCH BENEFIT, EXCEPT AS SPECIFICALLY
PROVIDED IN THE PLAN, THEN SUCH BENEFITS SHALL CEASE AND TERMINATE AT THE
DISCRETION OF THE PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR MAY THEN HOLD OR
APPLY THE SAME OR ANY PART THEREOF TO OR FOR THE BENEFIT OF SUCH PERSON OR ANY
DEPENDENT OR BENEFICIARY OF SUCH PERSON IN SUCH MANNER AND PROPORTIONS AS IT
SHALL DEEM PROPER.


 


(F)                                    STATE LAW.  THIS PLAN SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF FLORIDA.

 

VIII-1

--------------------------------------------------------------------------------


 


(G)                                 CORPORATE SUCCESSORS.  THE PLAN SHALL NOT BE
AUTOMATICALLY TERMINATED BY A TRANSFER OR SALE OF ASSETS OF THE COMPANY OR A
RELATED EMPLOYER OR BY THE MERGER OR CONSOLIDATED OF THE COMPANY OR A RELATED
EMPLOYER INTO OR WITH ANY OTHER CORPORATION OR OTHER ENTITY, BUT THE PLAN SHALL
BE CONTINUED AFTER SUCH SALE, MERGER OR CONSOLIDATION ONLY IF AND TO THE EXTENT
THAT THE TRANSFEREE, PURCHASER OR SUCCESSOR ENTITY AGREES TO CONTINUE THE PLAN. 
IN THE EVENT THAT THE PLAN IS NOT CONTINUED BY THE TRANSFEREE, PURCHASER OR
SUCCESSOR ENTITY, THEN THE PLAN SHALL TERMINATE SUBJECT TO THE PROVISIONS OF
ARTICLE VII.


 


(H)                                 LIABILITY LIMITED.  IN ADMINISTERING THE
PLAN, NEITHER THE PLAN ADMINISTRATOR NOR ANY OFFICER, DIRECTOR OR EMPLOYEE
THEREOF, SHALL BE LIABLE FOR ANY ACT OR OMISSION PERFORMED OR OMITTED, AS THE
CASE MAY BE, BY SUCH PERSON WITH RESPECT TO THE PLAN; PROVIDED, THAT THE
FOREGOING SHALL NOT RELIEVE ANY PERSON OF LIABILITY FOR GROSS NEGLIGENCE, FRAUD
OR BAD FAITH.  THE PLAN ADMINISTRATOR, ITS OFFICERS, DIRECTORS AND EMPLOYEES
SHALL BE ENTITLED TO RELY CONCLUSIVELY ON ALL TABLES, VALUATIONS, CERTIFICATES,
OPINIONS AND REPORTS THAT SHALL BE FURNISHED BY ANY ACTUARY, ACCOUNTANT,
TRUSTEE, INSURANCE COMPANY, CONSULTANT, COUNSEL OR OTHER EXPERT WHO SHALL BE
EMPLOYED OR ENGAGED BY THE PLAN ADMINISTRATOR IN GOOD FAITH.


 


(I)                                     PROTECTIVE PROVISIONS.  EACH PARTICIPANT
SHALL COOPERATE WITH THE PLAN ADMINISTRATOR BY FURNISHING ANY AND ALL
INFORMATION REQUESTED BY THE PLAN ADMINISTRATOR IN ORDER TO FACILITATE THE
PAYMENT OF BENEFITS HEREUNDER, TAKING SUCH PHYSICAL EXAMINATIONS AS THE PLAN
ADMINISTRATOR MAY DEEM NECESSARY AND TAKING SUCH OTHER RELEVANT ACTION AS MAY BE
REQUESTED BY THE PLAN ADMINISTRATOR.  IF A PARTICIPANT REFUSES SO TO COOPERATE
OR MAKES ANY MATERIAL MISSTATEMENT OF INFORMATION OR NONDISCLOSURE OF MEDICAL
HISTORY, THEN NO BENEFITS WILL BE PAYABLE HEREUNDER TO SUCH PARTICIPANT OR HIS
BENEFICIARY, PROVIDED THAT, IN THE PLAN ADMINISTRATOR’S SOLE DISCRETION,
BENEFITS MAY BE PAYABLE IN AN AMOUNT REDUCED TO COMPENSATE THE COMPANY OR A
RELATED EMPLOYER FOR ANY LOSS, COST, DAMAGE OR EXPENSE SUFFERED OR INCURRED BY
THE COMPANY AS A RESULT IN ANY WAY OF SUCH ACTION, MISSTATEMENT OR
NONDISCLOSURE.


 


(J)                                     GENERAL CONDITIONS.  ANY QUALIFIED PLAN
CONTRIBUTION SHALL BE MADE SOLELY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THE QUALIFIED PLAN AND NOTHING IN THIS PLAN SHALL OPERATE OR BE CONSTRUED IN ANY
WAY TO MODIFY, AMEND OR AFFECT THE TERMS AND PROVISIONS OF THE QUALIFIED PLAN.


 


(K)                                  PLAN BENEFITS NOT COMPENSATION.  THE
BENEFIT PAYABLE TO AN EMPLOYEE UNDER THIS PLAN SHALL NOT BE DEEMED SALARY OR
OTHER COMPENSATION FOR THE PURPOSE OF COMPUTING ANY BENEFIT TO WHICH AN EMPLOYEE
MAY BE ENTITLED UNDER THE COMPANY’S QUALIFIED PLAN, GROUP INSURANCE PLAN OR ANY
OTHER BENEFIT PROGRAM MAINTAINED BY THE COMPANY.

 

VIII-2

--------------------------------------------------------------------------------
